PER CURIAM:
This is an appeal from the grant of summary judgment and the entry of an injunction by the United States District Court for the Southern District of New York, Doling-er, M.J., on applicants’ request for certain licenses from the defendant-appellant American Society of Composers, Authors and Publishers (ASCAP) pursuant to the provisions of a consent judgment between ASCAP and the Department of Justice. United States v. ASCAP, No. Civ. 13-95 (S.D.N.Y. Mar. 14, 1950).
*22The judgment of the district court is affirmed substantially for the reasons stated by Magistrate Judge Dolinger in his Memorandum and Order dated July 11, 1991, as corrected by Order dated August 6, 1991, his Memorandum and Order dated August 8, 1991, and his Order and Judgment dated August 8, 1991, entered as a final judgment pursuant to Fed.R.Civ.P. 54(b). 782 F.Supp. 778 (S.D.N.Y.1991).